                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                      8:19CR237
       vs.
                                                           MOTION FOR WRIT OF HABEAS
                                                           CORPUS AD PROSEQUENDUM
RODNEY RANDOLPH,

                      Defendant.


       1. The defendant is presently incarcerated in the Hall County Jail, Grand Island,

Nebraska, in the custody of the Warden of said facility.

       2. It is necessary that the said defendant be before the Honorable Susan M. Bazis for a

hearing beginning on or after February 7, 2020, at 1:30 p.m.

       WHEREFORE, the petitioner prays that the Clerk of this Court be ordered to issue a Writ

of Habeas Corpus Ad Prosequendum to the Warden of the Hall County Jail and the United States

Marshals Service for the appearance of said defendant as requested above and for such other

proceedings as the Court may direct.


                                             UNITED STATES OF AMERICA,
                                             Plaintiff

                                             JOSEPH P. KELLY
                                             United States Attorney


                                             s/Kimberly C. Bunjer
                                       By:   KIMBERLY C. BUNJER #20962
                                             Assistant U.S. Attorney
                                             1620 Dodge Street, Suite 1400
                                             Omaha, Nebraska 68102
                                             (402) 661-3700
                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to the parties
of record.


                                                    s/Kimberly C. Bunjer
                                                    KIMBERLY C. BUNJER
                                                    Assistant United States Attorney




*                                              2
